IN THE SUPREME COURT OF THE STATE OF NEVADA


                   VINCENT JAMES JOHN ROMEO,                               No. 83125
                   Petitioner,
                   vs.
                   THE EIGHTH JUDICIAL DISTRICT
                   COURT OF THE STATE OF NEVADA,
                                                                          niLEr
                   IN AND FOR THE COUNTY OF                                JAN 1 4 2022
                   CLARK; AND THE HONORABLE                                   1
                   ELHAM ROOHANI, DISTRICT JUDGE,
                   Respondents,
                   and
                   GRANT, MORRIS, DODDS, PLLC;
                   STEVEN L. MORRIS, LTD.; AND
                   STEVEN L. MORRIS,
                   Real Parties in Interest.

                                         ORDER DENYING PETITION
                               This original petition for a writ of mandamus or prohibition
                   challenges the district court's failure to dismiss certain claims in a legal
                   malpractice and tort action. We are not persuaded that our extraordinary
                   and discretionary intervention is warranted. See Smith v. Eighth Judicial
                   Dist. Court, 107 Nev. 674, 677, 679, 818 P.2d 849, 851, 853 (1991)
                   (recognizing that writ relief is an extraordinary remedy and that this court
                   has sole discretion in determining whether to entertain a writ petition).
                   Specifically, we generally decline to exercise our discretion to grant writ
                   relief where, as here, factual issues remain.2 See Walker v. Secon,d Judicial


                          'The Honorable Elizabeth Goff Gonzalez presided over this case in
                   district court when this petition was filed.

                         2Having  further considered the arguments presented in the October
                   15, 2020, motion to strike one of petitioner's reply briefs, we agree that
                   petitioner raised new issues for the first time in his replies and decline to
                                                                       continued on next page...
SUPREME COURT
      OF
    NEVADA


th I 947A 0041",
Dist. Court, 136 Nev., Adv. Op. 80, 476 P.3d 1194, 1196 (2020) (setting forth
the requisites for issuance of mandamus relief); Wynn Resorts, Ltd. v.
Eighth Judicial Dist. Court, 133 Nev. 369, 373, 399 P.3d 334, 340-41 (2017)
(providing that this court does not exercise its discretion to issue a writ of
mandamus or prohibition when a petition presents factual issues).
Petitioner also urges us to order the district court to dismiss real parties in
interest Steven L. Morris, LTD and Steven L. Morrie claims against him
because they removed petitioner as a party in their amended third-party
complaint. Because petitioner has an adequate remedy at law, writ relief
is not warranted. See NRS 34.170; NRS 34.330. We therefore
            ORDER the petition DENIED.




                           , J.
Hardesty                                    Pickering


cc:   Hon. Elham Roohani, District Judge
      VJJR Attorney at Law
      Santoro Whitmire
      Olson, Cannon, Gormley, & Stoberski
      Grant Morris Dodds PLLC
      Eighth District Court Clerk


consider those issues. See Bongiovi v. Sullivan, 122 Nev. 556, 570 n.5, 138
P.3d 433, 444 n.5 (2006) (declining to consider an issue raised for the first
time in a reply brief); see also Romeo v. Eighth Judicial Dist. Court, No.
83125 (Nev. Oct. 28, 2021) (Order Denying Motion) (denying the motion to
strike but noting that this court will not consider improperly raised
arguments).


                                      2